Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 11, 12, 14, 15, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Flynn (US 2010/0031000) and Tashiro (US 2013/0013880).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claim 1, Flynn teaches a computer-implemented method, comprising:  2receiving a request to write data to a storage device, wherein the data is 3associated with a file name and a filepath  (Flynn: [0014]: “The storage request includes a request to write a data segment of a file or object to a data storage device”);  4performing a hash function on an input based on the file name and the file 5path to obtain a hash value  (Flynn: [0010]: “receiving a read request to read a data segment, generating a hash value from the 
As per claim 12, Flynn-Tashiro teaches wherein the request is received by a 2controller of the storage device from a host.  (Flynn, [0010-0018], Tashiro, [0091])
As per claim 13, Flynn-Tashiro teaches wherein the host performs one or more of 2the following functions:  3mapping files to physical locations, including mapping the hash value to 4the physical location;  5allocating physical space in the storage device;  6freeing physical space in the storage device;  7defragmenting data;  8performing a data refresh or a data scrub operation;  9determining where to place a file;  10performing a data merge or a data flush operation;  11providing assurance for data persistency; and  12providing protection during a power loss.  (Flynn, [0010-0018], Tashiro, [0091])
As per claim 15, Flynn teaches 2wherein the hash value comprises an index for an entry in a mapping table, 3wherein the mapping table is sorted in an ascending order based on the 4hash value as the index, and  5wherein the physical location in the mapping table indicates an offset and 6a length corresponding to the data.  (Flynn: [0010-0018]: “receiving a read request to read a data segment, generating a hash value from the virtual address of the data segment, retrieving the requested data and a corresponding stored hash value”),
As per claim 16, Flynn-Tashiro teaches 2receiving a request to read the data previously written to the physical 3location in the storage device, wherein the read request indicates a requested file 4name and a requested file path;  5performing the hash function on a second input based on the requested file 6name and the requested file path to obtain a calculated hash value;  7performing, in a mapping table, a search based on the calculated hash27 Attorney Docket No. ALI-A26054USInventor: Shu Li AYM ALI-A26054US Patent Application.docvalue to obtain an entry which maps the hash value to the physical location; and 9 reading the data from the physical location based on the offset and the 10length.  (Flynn, [0010-0018], Tashiro, [0091])
Kimmel et al., (US 8,874,842) is related sited prior art that teaches storage system having a memory connected to a processor via a bus; a storage array coupled to the storage system and having one or more solid state drives (SSDs); a storage I/O stack executing on the processor of the storage system, the storage I/O stack when executed operable to: receive a write request having an extent; apply a hash function to the extent to generate a hash value, the hash value including a hash table selector.

Allowable Subject Matter
Claims 4, 7-10, 13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        February 26, 2022